SAYLOR, Justice,
concurring.
I agree with the decision to reverse the Commonwealth Court’s order in this matter, but would not foreclose the use of a court-approved stipulation that ends pending litigation, in certain instances, as a basis for the denial of plat approval under Section 508 of the Municipalities Planning Code. See 53 P.S. § 10508. As the Commonwealth Court dissent observed, however, the stipulation upon which the Plumstead Township Board of Supervisors relied in the present matter is not material to Petitioner’s application for a lot line change and, thus, cannot serve a basis for denying that application pursuant to Section 508.